Citation Nr: 1732002	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include paralysis of the median nerve.

(The issues of entitlement to an increased rating for bronchial asthma and entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse, and the Veteran's niece


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that a September 2011 Travel Board hearing, before VLJ Lane, dealt with the issues of entitlement to an increased rating for bronchial asthma and entitlement to service connection for a back disability.  In an October 2012 Board decision, VLJ Lane denied entitlement to service connection for a back disability and remanded the issues of entitlement to an increased rating for bronchial asthma, entitlement to service connection for bilateral CTS, and entitlement to a TDIU.  In an August 2014 Travel Board hearing, the undersigned VLJ dealt solely with the issue of entitlement to service connection for bilateral CTS.  If more than one Board member conducts a hearing in a given case, each hearing on different issues, separate decisions will be required.  As such, the Board is limiting its jurisdiction to the issue of entitlement to service connection for bilateral CTS from the August 2014 Travel Board hearing.

The claim considered herein was remanded for additional development in an October 2014 Board remand.  The case has been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds the claims must again be remanded for further development.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that there are still outstanding VA treatment records from the Gainesville/Lakeland VA Medical Center.  The prior remand indicated that treatment records dating from 1985 should be associated on remand.  A December 2015 response from the Lake City VA Medical Center indicates that records were copied to include treatment from 1980 to 1991 and that treatment records from 2000 forward are available on CAPRI; however, these records are not in the Veteran's electronic file.  A February 2016 report of contact with the facility confirmed that Gainesville/Lake City fall under the same network and would be the same records.  A March 2016 report of contact with the facility indicates that the records were reportedly mailed but not received.  The most recent request dated March 2016 went unanswered.  Therefore, the evidence of record indicates there are still outstanding VA treatment records dating from 1985 to the present from the Gainesville/Lake City VAMC.

On remand, the AOJ should also obtain all outstanding VA treatment records from VA facilities in Tallahassee, Gainesville, and Lake City, Florida.  Any identified private records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records, to include all outstanding records from VA facilities in Tallahassee, Gainesville, and Lake City, Florida as well as records from 1985 to the present from the Gainesville/Lake City VAMC.  Requests for these treatment records should be in writing, as well as any negative responses received by the AOJ, and all are to be associated with the evidentiary record.  All obtained records should be associated with the evidentiary record.

2.  The AOJ should ask the Veteran to identify any private treatment related to his CTS.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claim.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated. If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




